 Case 1:19-cv-01945-CFC Document 14 Filed 06/10/20 Page 1 of 3 PageID #: 705




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

VOICEAGE EVS LLC,                          )
                                           )
                Plaintiff,                 )
                                           )
   v.                                      ) C.A. No. 19-1945-CFC
                                           )
HMD GLOBAL OY,                             )
                                           )
                Defendant.                 )


                  MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certification, counsel moves

the admission pro hac vice of William J. McCabe of Perkins Coie LLP, 1155

Avenue of the Americas, 22nd Floor, New York, New York 10036, to represent

Defendant HMD Global Oy in this matter.

                                              /s/ John W. Shaw
                                              John W. Shaw (No. 3362)
                                              SHAW KELLER LLP
OF COUNSEL:                                   I.M. Pei Building
William J. McCabe                             1105 North Market Street, 12th Floor
Matthew J. Moffa                              Wilmington, DE 19801
PERKINS COIE LLP                              (302) 298-0700
1155 Avenue of the Americas                   jshaw@shawkeller.com
22nd Floor                                    Attorneys for Defendant
New York, NY 10036-2711
(212) 262-6900

Dated: June 10, 2020
 Case 1:19-cv-01945-CFC Document 14 Filed 06/10/20 Page 2 of 3 PageID #: 706




                 [PROPOSED] ORDER GRANTING MOTION

        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice of

William J. McCabe is granted.




                                United States District Judge
Date:




                                         2
 Case 1:19-cv-01945-CFC Document 14 Filed 06/10/20 Page 3 of 3 PageID #: 707




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court and

am admitted, practicing and in good standing as a member of the Bar ofNew York, and pursuant

to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct that occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court's Local Rules. In accordance with Standing Order for District

Court Fund effective 3/25/14, I further certify that the annual fee of $25.00 has been paid to the

Clerk of Court, or, if not paid previously, the fee payment will be submitted to the Clerk's office

upon the filing of this motion.



                                                   Perkins Coie LLP
                                                   1155 Avenue of the Americas, 22nd Floor
                                                   (212) 262-6900
                                                   wmccabe@perkinscoie.com
Dated: June 09, 2020
